Citation Nr: 1723582	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-46 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating greater than 10 percent for pulmonary sarcoidosis with soft tissue density at the right lung apex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for a skin rash and asthma, to include as secondary to service-connected pulmonary sarcoidosis, have been raised by the record in a November 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's pulmonary sarcoidosis is currently asymptomatic and is not manifested by pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; FEV-1 of less than 71- to 80-percent predicted, or; less than FEV-1/FVC of 71- to 80-percent or; DLCO (SB) of less than 66- to 80-percent predicted.


CONCLUSION OF LAW

The criteria for an increased rating greater than 10 percent for pulmonary sarcoidosis with soft tissue density at the right lung apex have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist have been met in this case.  Letters dated in January 2010, July 2013, September 2013, and October 2013 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to her claim in September 2013.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's pulmonary sarcoidosis disability under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the September 2013 VA examination to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the May 2011 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that she is entitled to an increased rating greater than 10 percent for pulmonary sarcoidosis.  During her May 2011 hearing before the Board, she testified that her symptoms included feeling out of breath and difficulty climbing stairs.  She noted that she used to run marathons during her 30's, and that she now has difficulty walking without the use of emergency medication.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for sarcoidosis was granted in an April 1995 rating decision, and an initial 10 percent disability rating was assigned as analogous to unspecified pneumoconiosis.  38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6802 (1996).  Effective October 7, 1996, the rating schedule was amended to include a specific diagnostic code for sarcoidosis.  38 C.F.R. § 4.97, Diagnostic Code 6846 (2006).

Diagnostic Code 6846 provides that a noncompensable rating is warranted when sarcoidosis is manifested by chronic hilar adenopathy or stable lung infiltrates without symptoms of physiologic impairment.  38 C.F.R. § 4.97, Diagnostic Code 6846.  A 30 percent rating is for application when there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  Id.  A 60 percent rating is warranted when there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  Id.  A maximum 100 percent rating is warranted when there is cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  Id.

Active disease or residuals of sarcoidosis may also be rated as chronic bronchitis under the provisions of Diagnostic Code 6600 and extra-pulmonary involvement under the specific body system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Under DC 6600 for chronic bronchitis, a 10 percent rating is warranted for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC or 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600.  A 30 percent rating is for application when there is FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  Id.  A 60 percent rating is warranted when there is FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  A maximum 100 percent rating is warranted when there is FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.

VA treatment records from 2009 through 2016 reflect a history of sarcoidosis.  Pertinent medications prescribed include Albuterol for breathing, Formoterol Fumarate for breathing, and Mometasone Furoate.  A December 2008 pulmonary consultation notes treatment for obstructive sleep apnea.  An August 2009 record notes that the Veteran was seen by her pulmonologist for sarcoidosis, and that she was doing "quite well" and required no other treatment.  Another August 2009 record indicates that the Veteran's sarcoidosis was stable.  A February 2011 record notes that the Veteran was diagnosed with sarcoidosis in 1999, and that she took prednisone for one year.

In April 2010, the Veteran underwent a VA examination.  The Veteran reported a history of tuberculosis and sarcoidosis during service.  She noted that, at that time, she was put on steroids for one year and monitored.  She indicated that she had breathing issues and was put on two "puffers" and Albuterol as needed.  She stated that she has been on these medications for about four years.  She noted that she was receiving treatment from a private provider who prescribed the "puffers" and that she had an X-ray once a year.  The physician indicated that the Veteran used steroid medication on a constant basis at a dosage of 220 mcg which represented low dose (maintenance) therapy.  The medications were identified as Albuterol, Fluticasone, Formoterol, and Mometasone.  There was no history of productive cough, wheezing, chest pain, hemoptysis, fever, anorexia, night sweats, respiratory failure, cor pulmonale, RVH or pulmonary hypertension, chronic pulmonary mycosis, sleep apnea, spontaneous pneumothorax, asthma, bronchiectasis, gunshot wound with retained missile in lung, pulmonary embolism, or pleurisy with empyema.  There was a history of nonproductive cough once or several times a day and dyspnea on moderate exertion.  There was no history of orthopnea, paroxysmal nocturnal dyspnea, or swelling.  The Veteran stated that her main symptoms were a nonproductive cough which sometimes lasted for 10 minutes, mild dyspnea when climbing one set of stairs, and shortness of breath when climbing more than one set of stairs.  Physical examination was normal with no evidence of abnormal breath sounds, congestive heart failure, or pulmonary hypertension.  Pulmonary function tests showed FEV-1 of 99 percent and FEV-1/FVC of 78 percent.  The Veteran reported that she worked fulltime and that she had lost approximately one week from work in the prior 12-months due to sarcoidosis.

In September 2013, the Veteran underwent another VA respiratory examination.  She reported that she treated with a private pulmonologist for her pulmonary health.  She stated that, a few years ago, she was given a one-year prescription of prednisone for her sarcoidosis by her private pulmonologist.  She believed that the dose was 10 milligrams.  She denied treatment with oral steroids since that time.  She stated that she used Albuterol for her asthma.  She noted symptoms including shortness of breath on stair climbing and occasional cough.  The examiner remarked that occasional cough was linked to her allergic rhinitis.  The examiner reviewed an April 2013 office visit record from the Veteran's private pulmonologist which noted difficulties with rhinitis, mild persistent asthma, and weight gain.  With regard to sarcoidosis, the private physician stated that it was "currently inactive."  The examiner noted that the Veteran's respiratory condition required intermittent use of inhalational bronchodilator therapy for asthma and that the Veteran's respiratory condition did not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  With regard to sarcoidosis, the examiner stated that the Veteran had chronic hilar adenopathy but no other symptoms.  A faxed 2010 X-ray report revealed a stable chest with a prominent right hilar region and no pulmonary consolidation.  Pulmonary function tests were performed, which revealed FEV-1 of 99 percent and FEV-1/FVC of 78 percent.  The diagnoses were asthma and sarcoidosis.  The examiner noted that the Veteran had not been treated with oral steroids for sarcoidosis for several years, which suggested that her sarcoidosis was asymptomatic, stable, or inactive.  However, there was a positive X-ray finding related to sarcoidosis which showed a prominent right hilar region.  Intermittent cough was related to allergic rhinitis and shortness of breath was related to weight gain and asthma.  The examiner concluded that there were no persistent symptoms of sarcoidosis documented which required chronic low dose maintenance or intermittent use of corticosteroids.  There was no cor pulmonale or cardiac involvement with congestive heart failure, progressive pulmonary disease with fever, night sweats and/or weight loss related to sarcoidosis.  The examiner stated that the Veteran was not on current medication for sarcoidosis. 

Private treatment records from the Veteran's pulmonologist dating from October 2013 through July 2016 reveal a history of sarcoidosis and treatment for asthma, sleep apnea, and rhinitis.  Prescribed medications included Ventolin, Claritin, Valsartan, Singulair, HCTZ, Zantac, Diovan, CPAP, vitamin D, and Metformin.  October 2013 pulmonary function tests revealed FEV-1 of 91 percent and FEV-1/FVC of 102 percent.  An October 2013 chest X-ray revealed bilateral hilar prominence consistent with adenopathy associated with sarcoidosis.  The lung fields demonstrated chronic interstitial changes without acute consolidation, effusion, or pneumothorax.  Skeletal structures were intact.  June 2014 pulmonary function tests showed FEV-1 of 93 percent and FEV-1/FVC of 100 percent.  December 2014 pulmonary function tests showed FEV-1 of 96 percent and FEV-1/FVC of 98 percent.  A September 2015 chest X-ray revealed no acute pathology or active infiltrates.  July 2016 pulmonary function tests showed FEV-1 of 85 percent and FEV-1/FVC of 95 percent.  The treatment records consistently note that the Veteran had a "[p]revious history of sarcoid, currently inactive."  

After thorough consideration of the evidence of record, the Board concludes that an increased rating greater than 10 percent is not warranted for the Veteran's pulmonary sarcoidosis.  The private treatment records from 2013 through 2016 reflect that the Veteran's sarcoidosis was inactive and essentially asymptomatic.  Additionally, the September 2013 VA examiner reported that the Veteran's sarcoidosis was asymptomatic and that she did not require any medication to treat her sarcoidosis.  The Board acknowledges the April 2010 VA examiner's finding that the Veteran used steroid medication on a constant basis which represented low dose (maintenance) therapy.  However, this was based upon the Veteran's statements regarding the medication that she was taking and not on objective review of the medical treatment records.  Further, the VA and private treatment records reveal that the Veteran was prescribed steroid medication for her asthma, and not her sarcoidosis.  VA treatment records are silent as to any treatment for sarcoidosis and the private treatment records show that the Veteran was prescribed Singulair and Ventolin for asthma and Fluticasone for allergies.  There is no evidence in the VA or private treatment records showing that the Veteran received corticosteroid treatment for sarcoidosis.  The Board also observes that, during the September 2013 VA examination, the Veteran reported that she had required prednisone, an oral corticosteroid, several years before for a period of time to treat sarcoidosis; however, there is no objective evidence in the claims file to verify that this is true, as the medical evidence shows that the Veteran's sarcoidosis was inactive or asymptomatic.  Moreover, even if the Veteran did require one instance of corticosteroid treatment for sarcoidosis, this does not show chronic low dose corticosteroid treatment or even intermittent corticosteroid treatment, as it was one occurrence by the Veteran's own admission.  The Board notes that a disorder which is considered to be inactive cannot be said to be symptomatic.  Because the current evidence does not show that sarcoidosis is manifested by pulmonary involvement with persistent symptoms requiring the need for chronic low dose or intermittent corticosteroids, an increased rating greater than 10 percent is not warranted under Diagnostic Code 6846.  

A rating greater than 10 percent is also not warranted under Diagnostic Code 6600 for bronchitis, as the pulmonary function tests do not show FEV-1 less than 71- to 80-percent predicted, or; FEV-1/FVC less than 71 to 80 percent, or; DLCO (SB) less than 66- to 80-percent predicted.  In that regard, the evidence reflects FEV-1 findings of 85 percent, 91 percent, 93 percent, 96 percent, and 99 percent, and FEV-1/FVC findings of 78 percent, 95 percent, 98 percent, 100 percent, and 102 percent.  Accordingly, an increased rating greater than 10 percent is not warranted under Diagnostic Code 6600.

As the preponderance of the evidence is against a rating in excess of 10 percent for pulmonary sarcoidosis during the entire period on appeal, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected pulmonary sarcoidosis.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2016).  If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's symptomatology is contemplated by the rating criteria for a 10 percent rating.  The Veteran's pulmonary sarcoidosis does not more nearly approximate the symptoms set forth for a rating of a 30 percent, or any symptoms of similar severity, duration or frequency as those set forth for those ratings.  Accordingly, referral for an extraschedular rating for pulmonary sarcoidosis is not warranted.

The Court has held that a total disability rating for compensation purposes based on individual unemployability (TDIU) is a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is not raised in this case, as the Veteran has reported that she is working full-time.  She has not alleged that her sarcoidosis renders her unemployable.

Last, Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.


ORDER

Entitlement to an increased rating greater than 10 percent for pulmonary sarcoidosis with soft tissue density at the right lung apex is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


